Citation Nr: 0812412	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
September 30, 2003, and to an evaluation in excess of 30 
percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD and assigned an initial evaluation of 10 percent, 
effective from September 10, 2001.  In July 2004, the rating 
was increased to 30 percent, effective September 30, 2003.

In April 2008, the Board granted a motion for advancement on 
the docket in this case pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Before September 30, 2003, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Throughout the rating period, the veteran's PTSD has not 
been manifested by occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 30 percent for 
PTSD prior to September 30, 2003, have been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD prior to and after September 30, 2003, have 
not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The RO provided the appellant with pre-adjudication notice by 
letter dated in January 2002.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board notes that the notice letter did not discuss the 
criteria for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his PTSD.  Thus, the 
opportunity to develop the case that was provided during the 
appeal period rendered any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Vazquez-Flores, 22 Vet. App. 
at 49.  
Furthermore, the veteran has been represented at the RO and 
before the Board by a National Veterans Service Organization 
(VSO) recognized by VA.  The Board presumes that the 
veteran's representatives have a comprehensive knowledge of 
VA laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  

VA has afforded the veteran physical examinations and 
obtained medical opinions as to the severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claim file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, a 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.    GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying the rating criteria to the facts, as explained 
below, the evidence of record demonstrates that the veteran's 
condition met the criteria for a rating of 30 percent, but no 
higher, throughout the appeal period.  

The veteran underwent a VA PTSD examination in April 2002.  
He stated that his mood was good most of the time but said 
that he was always irritated and was unable to trust people.  
He reported having frequent and vivid dreams about the war 
that interfered with his sleep, which had become worse since 
the war in Afghanistan started.  He denied any suicidal or 
homicidal ideations.  The examiner noted that the veteran's 
appearance and general behavior were normal.  His speech was 
normal and his thought process was goal-directed.  He was not 
delusional and denied having any hallucinations.  He was 
oriented and his cognitive skills were appropriate to his 
age.  His memory, judgment and insight were fair.  The 
examiner diagnosed mild PTSD with mild anxiety and depression 
and assessed his GAF as 55.  Based on this examination, the 
RO assigned the veteran a disability rating of 10 percent.  

The veteran was examined by a private physician in September 
2003.  The doctor noted that the veteran exhibited a normal 
range of affective mechanisms, with some disorder of mood.  
His overall affect was blunted and he appeared mildly 
depressed.  His speech was normal and there was no evidence 
of a thought disorder.  He was oriented and able to remember 
recent and remote events.  His judgment and insight were 
fair.  The examiner noted that the veteran had no friends and 
that he reported a lot of anger and resentment.  The veteran 
stated that he had difficulty sleeping because of disturbing 
dreams about the military.  He reported feeling emotionally 
numb and having disturbing memories of the traumatic events 
he experienced in service.  The examiner assessed the 
veteran's GAF as 58 at that time.  The veteran remained under 
this doctor's treatment through January 2005.  Treatment 
records indicate that the veteran had intrusive thoughts and 
dreams about the war and difficulty dealing with his 
emotions.  He was described as emotionally cut off from the 
people around him, with little empathy, especially for 
certain ethnic groups.  The examiner stated that the veteran 
"frequently expressed his anger both physically and 
emotionally."  

The veteran underwent a VA examination in June 2004.  The 
examiner noted that the veteran showed no undue anxiety or 
tenseness and did not complain of depression or sadness.  His 
speech was spontaneous and coherent though somewhat rambling.  
He had no suicidal or homicidal ideation and no 
hallucinations.  He was oriented but had some memory loss and 
concentration issues.  He complained of nightmares which the 
examiner characterized as mild in frequency and severity.  
The examiner noted the veteran had some circumstantiality in 
his thinking and speech, but there was otherwise no deviation 
in his thought processes and his behavior was appropriate.  
The veteran did not report any panic attacks, but he 
described impaired impulse control in terms of anger and 
verbal abuse of other people.  The examiner rated the 
veteran's GAF as 70 and explained his opinion that the 
veteran's earlier GAF of 55 was inconsistent with the 
symptomatology.  He stated that a GAF of 55 indicates 
moderate symptoms, while the veteran's symptoms were clearly 
mild.  He also stated that he suspected the veteran's PTSD 
symptomatology had been the same for many years because the 
veteran did not describe any significant change in his 
symptoms.  

The veteran was examined by a VA provider in January 2006.  
The examiner noted that his speech and affect were normal and 
his mood was fearful and anxious.  He reported no 
hallucinations or suicidal or homicidal ideations.  His 
thought processes were appropriate, his concentration 
satisfactory, and his memory unimpaired.  His judgment was 
intact and his impulse control was noted to be good.  The 
examiner rated his GAF as 50.  

After reviewing the record, the Board finds that evidence 
prior to September 30, 2003 shows the veteran's symptoms to 
be similar to those found on and after that date.  His 
reports of vivid dreams, sleep disturbances, and irritability 
have been consistent throughout the appeal period, and his 
mood, anxiety level, cognitive function, and judgment have 
been generally constant.  As noted above, the VA examiner who 
assessed his condition in June 2004 made a point of 
highlighting these similarities while attempting to reconcile 
disparate GAF scores.  The Board finds the evidence is at 
least in equipoise as to whether the veteran is entitled to 
an evaluation in excess of 10 percent prior to September 30, 
2003.  Therefore, the Board finds that the veteran is 
entitled to a rating of 30 percent from the date service 
connection was granted.  

It is the Board's opinion that the veteran's symptoms do not 
warrant a rating greater than 30 percent at any time during 
the appeal period.  He has not been shown to experience panic 
attacks, flattened affect, or difficulty understanding 
complex commands.  His judgment, thought processes, and 
memory have not been deemed substantially impaired.  He was 
noted on one occasion to have circumstantiality in his 
thought and speech, but the examiner pointed out that if 
allowed to continue, he does return to the original subject 
matter.  While he was noted as depressed on two occasions, 
and he experiences vivid dreams that disrupt his sleep, these 
symptoms are contemplated by the 30 percent rating.  

The Board notes that the veteran's GAF scores have varied 
from 50 to 70.  An examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is taken 
into consideration, but it is not determinative of the 
percentage VA disability rating to be assigned.  The 
percentage evaluation is based on all the evidence that bears 
on occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  Thus, while the VA doctor who examined the 
veteran in January 2006 gave him a GAF of 50, indicating 
moderate impairment, the Board notes that the symptoms he 
described (normal speech and affect, anxious mood, no 
hallucinations or suicidal/homicidal ideations, appropriate 
thought processes, satisfactory concentration, unimpaired 
memory, good impulse control) are consistent with a 30 
percent disability rating.  In this case, the Board finds 
that symptomatology, which has been consistent over time and 
among examiners, is more determinative of the veteran's 
actual level of disability than the GAF scores.  
In conclusion, the evidence of record supports an evaluation 
of 30 percent for PTSD prior to and after September 30, 2003.  
The competent evidence does not warrant an evaluation greater 
than 30 percent at any time during the rating period.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial disability rating of 30 percent for PTSD prior to 
September 30, 2003, is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

An initial disability rating in excess of 30 percent for PTSD 
prior to and after September 30, 2003, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


